In an action, inter alia, to recover damages for false arrest and malicious prosecution, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Solomon, J.), dated December 8, 2004, which denied their motion to strike the defendants’ answer.
Ordered that the order is affirmed, with costs.
The record does not demonstrate that the defendants willfully and contumaciously failed to comply with discovery demands. Accordingly, the Supreme Court providently exercised its discretion in denying the plaintiffs’ motion to strike the answer (see Ciandolo v Trism Specialized, Carriers, 274 AD2d 369, 370 [2000]; Vancott v Great Atl. & Pac. Tea Co., 271 AD2d 438 [2000]; Brown v United Christian Evangelistic Assn., 270 AD2d 378, 379 [2000]). Schmidt, J.P., S. Miller, Mastro, Spolzino and Lunn, JJ., concur.